DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement
2.	Acknowledgment is made of Applicant’s submission of information disclosure statement (IDS) on February 15, 2022 after the mailing date of the previous office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
3.	Acknowledgment is made of Applicant’s submission of the amendment with arguments/remarks on February 15, 2022. Claims 1, 6, 7, 9, 14, 15, and 17 have been amended; claims 4, 5, 8, 12, 13, 16, 19, and 20 have been cancelled. Claims 1-3, 6, 7, 9-11, 14, 15, 17, and 18 are currently pending. This communication is considered fully responsive and sets forth below.
4.	Claim 101 Rejections: Applicants amended the computer storage media indicating as a non-transitory storage media. The previous claim rejection directed to non-statutory matter is withdrawn.


Allowable Subject Matter
6.	Claims 1-3, 6, 7, 9-11, 14, 15, 17, and 18 are allowed. 
The following is the reason for examiner’s statement of allowance:
The closest prior art on record, Yoon (US 2018/0098322) and Baldemair et al. (US 2020/0287691) are generally directed to various aspects of the method including receiving, at a mobile device, resource pool configuration information, the resource pool configuration information comprising a bitmap to determine the resource pool and determining, for a period having a plurality of consecutive subframes, a first subset of subframes by excluding, from the plurality of consecutive subframes, subframes in which a sidelink synchronization signal (SLSS) resource is configured and subframes other than uplink subframes; operating a feedback radio node in a radio access network, wherein the feedback radio node is configured with a feedback configuration, the feedback configuration configuring the feedback radio node to provide acknowledgement feedback pertaining to a subject transmission scheduled for reception by the feedback radio node, the feedback configuration configures, for the acknowledgement feedback, a plurality of data substructures associated to the subject transmission such that the acknowledgement feedback comprises at least one bit of 
However, in consideration of the claim amendments with arguments/remarks submitted on January 5, 2022, the information disclosure statement filed February 15, 2022, and further search, no prior art reference or a combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including:
“sending, by the terminal, uplink information to the base station at a fourth time before the terminal receives the DCI from the base station at the first time, wherein time at which the base station receives the uplink information is a fifth time;” and “wherein a duration between the fourth time and the second time is less than a duration corresponding to a delay demand of the terminal,” as specified in claim 1. 
 “send uplink information to the base station at a fourth time, time at which the base station receives the uplink information being a fifth time,” and “wherein a duration between the fourth time and the second time is less than a duration corresponding to a delay demand of the terminal,” as specified in claim 9. 
Dependent claims 2-3, 6, 7, 10-11, 14, 15, 17, and 18  are also allowable for incorporating the features recited in the independent claims.


Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI ZHAO whose telephone number is (571)270-5672. The examiner can normally be reached from 8:00AM to 5:00PM Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG B. YAO can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
							/WEI ZHAO/
Primary Examiner
Art Unit 2473